Citation Nr: 0102161	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  98-12 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from June 1976 to December 
1977.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision, in which 
the Department of Veterans' Affairs (VA) Regional Office in 
St. Louis, Missouri (RO), denied the veteran's claims of 
entitlement to service connection for a bilateral knee 
condition, stomach ulcers and hearing loss.  

Initially, the RO found that the veteran had not properly 
perfected an appeal of the RO's May 1997 decision.  However, 
in May 2000, on appeal of the RO's determination in that 
regard, the Board found that a timely notice of disagreement 
(NOD) had in fact been filed.  It then remanded the veteran's 
claims and ordered the RO to furnish the veteran and his 
representative with a statement of the case and to provide 
them an opportunity to perfect an appeal of the RO's May 1997 
denial of the three issues noted above.  The RO complied, and 
in August 2000, the veteran perfected an appeal of the RO's 
May 1997 decision. 


REMAND

The veteran claims that he developed a knee disorder as a 
result of a bilateral knee injury he sustained in service in 
January 1977, when he was hit with a loose bar.  He also 
claims that his hearing has decreased since service, when he 
was exposed to acoustic trauma while serving in an artillery 
unit, and that he currently has residuals of a stomach ulcer 
suffered in service.  The Board believes that, before it can 
decide the merits of the veteran's claims, additional 
development by the RO is necessary. 

First, the RO's May 1997 denial was based on the finding that 
the veteran had not submitted evidence of well-grounded 
claims.  During the pendency of this appeal, however, a bill 
was passed that eliminates the need for a claimant to do so 
and amplifies the VA's duty to assist a claimant in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(to be codified at 38 U.S.C.A. §§ 5100-5107).  According to 
this legislation, the assistance provided by the VA will 
include providing the claimant a medical examination when 
such an examination is necessary to make a decision on the 
claim.  An examination will be considered necessary when the 
lay or medical evidence (including statements of the veteran) 
indicates that the claimant has a current disability that may 
be associated with his period of active service and there is 
insufficient medical evidence of record for the VA to decide 
the claim.  

In this case, VA and private outpatient treatment records and 
hospitalization reports dated from 1989 confirm that the 
veteran underwent two knee operations in 1989 and 1990, and 
currently has degenerative joint disease of the knees.  In 
addition, service medical records confirm that the veteran 
injured his knees in service in January 1977, when he dropped 
a 20 pound weight on the top of his right patella, and in 
March 1977, when he jumped on his left leg and felt a sharp 
pain in his left knee.  As the record stands, however, there 
is insufficient medical evidence of record to determine 
whether the current knee disability is related to the in-
service knee injuries.  

In light of these facts, a VA orthopedic examination is 
necessary for the Board to decide equitably the veteran's 
knee claim.  The Board believes that it would helpful if, 
during this examination, the examiner reviewed the veteran's 
claims file in its entirety, considered the evidence, 
including that which shows that the veteran sustained other 
knee and leg injuries prior to service in 1974, when he was 
shot in the distal left femur, and after service in 1998, 
when he was pinned against the wall of a truck by panels he 
was stacking, and opined whether it is at least as likely as 
not that the veteran's current knee disability was incurred 
in or aggravated by his period of active service.  

The medical evidence of record does not establish that the 
veteran currently has hearing loss.  However, the veteran 
asserts that his hearing has worsened since service, when he 
was exposed to noise, and this is a fact that the veteran is 
competent to state.  Considering his allegation in this 
regard with service personnel records showing that he served 
in an infantry division and had experience as a sharpshooter, 
the Board finds that there is a reasonable possibility that 
any current hearing loss shown to exist might have developed 
as a result of in-service acoustic trauma.  Absent a medical 
opinion establishing this fact, however, the Board cannot 
decide the veteran's claim favorably.  Clearly then, a VA 
hearing examination is also necessary before the Board 
proceeds in adjudicating the veteran's hearing claim.  

VA and private outpatient treatment records and 
hospitalization reports dated from 1989 confirm that the 
veteran currently has peptic ulcer disease, but the veteran's 
service medical reflect no treatment for stomach complaints.  
That notwithstanding, in light of the fact that, in November 
1998, the veteran reported to a doctor that he has had 
stomach problems since the age of 11, the Board finds that 
there is a reasonable possibility that any current stomach 
disorder shown to exist might be related to a preexisting 
stomach disorder that was aggravated in service.  Again, 
however, absent a medical opinion establishing this fact, the 
Board cannot decide the veteran's claim favorably.  A VA 
gastrointestinal examination is thus necessary before the 
Board proceeds in adjudicating the veteran's stomach claim.  

Finally, because this claim is being remanded for other 
purposes, the Board believes that on Remand, the veteran 
should be given an opportunity to identify and authorize the 
release of all pertinent, outstanding medical records that 
may be missing from his claims file.  The RO should then 
endeavor to obtain and associate with the claims file all 
identified records.  Moreover, to avoid any procedural 
defects in the adjudication process, the RO should undertake 
any other development necessary to comply with the newly 
enacted legislation and then review and consider all 
additional evidence obtained. 

To ensure that the Board's decision is based on a complete 
record, this case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran for 
the names and addresses of all VA and 
private medical providers who have 
treated his knee disorder, hearing loss 
and stomach disorder since his discharge 
from service.  The RO should then obtain 
and associate with the claims file all 
records not previously secured.

2.  The RO should afford the veteran a VA 
orthopedic examination for the purpose of 
ascertaining the nature and etiology of 
any knee disorder shown to exist.  Prior 
to the examination, the RO should provide 
the examiner with the veteran's claims 
file and a copy of this Remand for 
review.  Thereafter, the examiner should 
conduct all evaluations, studies, and 
tests deemed necessary.  Following a 
comprehensive review of the record and 
the veteran's history and a thorough 
examination, the examiner should diagnose 
any knee disorder that is present and 
opine whether it is at least as likely as 
not that the disorder was incurred in or 
aggravated by the veteran's period of 
active service.  Finally, the examiner 
should discuss the significance of the 
veteran's 1974 pre-service knee injury 
and 1998 post-service leg injury.  The 
examiner should provide the complete 
rationale on which his opinion is based.

3.  The RO should afford the veteran a VA 
hearing examination for the purpose of 
ascertaining the nature and etiology of 
any hearing loss shown to exist.  Prior 
to the examination, the RO should provide 
the examiner with the veteran's claims 
file and a copy of this Remand for 
review.  Thereafter, the examiner should 
conduct all evaluations, studies, and 
tests deemed necessary.  Following a 
comprehensive review of the record and 
the veteran's history and a thorough 
examination, the examiner should diagnose 
any hearing loss that is present and 
opine whether it is at least as likely as 
not that the hearing loss was incurred in 
or aggravated by the veteran's period of 
active service.  The examiner should 
specifically discuss the significance of 
the veteran's service in an infantry 
division, where he allegedly was exposed 
to acoustic trauma.  The examiner should 
provide the complete rationale on which 
his opinion is based.

4.  The RO should afford the veteran a VA 
gastrointestinal examination for the 
purpose of ascertaining the nature and 
etiology of any stomach disorder shown to 
exist.  Prior to the examination, the RO 
should provide the examiner with the 
veteran's claims file and a copy of this 
Remand for review.  Thereafter, the 
examiner should conduct all evaluations, 
studies, and tests deemed necessary.  
Following a comprehensive review of the 
record and the veteran's history 
(including his report of stomach problems 
since the age of 11) and a thorough 
examination, the examiner should diagnose 
any stomach disorder that is present and 
opine whether it is at least as likely as 
not that the disorder was incurred in or 
aggravated by the veteran's period of 
active service.  The examiner should 
provide the complete rationale on which 
his opinion is based.

5.  The RO should then review the VA 
examination reports to determine whether 
they comply with the previous 
instruction.  If they are deficient in 
any regard, immediate corrective action 
should be taken.

6.  Thereafter, the RO should 
readjudicate the veteran's claims.  The 
RO should consider all of the 
representative's assertions and apply all 
regulations pertinent to the veteran's 
claims.  If the decision is adverse to 
the veteran, the RO should provide the 
veteran and his representative a 
supplemental statement of the case that 
lists all pertinent statutory and/or 
regulatory provisions on which the RO's 
denial is based and an opportunity to 
respond thereto before the claim is 
returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to ensure that the Board's 
decision is based on a complete record.  The Board does not 
intimate any opinion, favorable or unfavorable, as to the 
merits of this claim.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal; however, no action is 
required until he is otherwise notified.  Kutscherousky v. 
West, 12 Vet. App. 369, 373 (1999).



		
	RALPH STIEHM
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



